Citation Nr: 0517321	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-00 648	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than September 28, 
1997, for the grant of dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to September 
1945.  He died in July 1968.  The appellant is his surviving 
spouse.

Procedural history

In a December 1999 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office in Chicago, 
Illinois, the appellant's claim of entitlement to DIC 
benefits was granted, effective September 28, 1997, one year 
prior to receipt of a September 1998 claim for that benefit.  
The appellant appealed as to the effective date assigned.  
The appeal was denied by the Board of Veterans' Appeals (the 
Board) in an October 2002 decision.  

An Order for Reconsideration of the October 2002 decision, by 
an expanded panel of the Board, was issued in April 2005.  
See 38 U.S.C.A. § 7103(b) (West 2002); 38 C.F.R. § 20.1000(b) 
(2004).  

Collateral matters

The appellant filed a motion with the Board in November 2002, 
asking for revision of the October 2002 Board decision on the 
basis that it was founded on clear and unmistakable error 
(CUE).  See 38 U.S.C.A. § 7111 (West 2002).  That motion was 
dismissed without prejudice in an October 2003 Board  
decision.  On March 11, 2004, the appellant filed a motion 
for reconsideration of the October 2003 Board decision.  That 
motion was denied by the Board in April 2005.  The matter of 
CUE in the October 2002 Board decision is therefore not 
before the Board.

On March 22, 2004, the appellant filed a Notice of Appeal 
(NOA) with the United States Court of Appeals for Veterans 
Claims (the Court) with respect to the Board's October 2003 
decision.  In a November 2004 Order, the Court dismissed the 
appeal without prejudice based on the appellant's prior 
motion for reconsideration of the October 2003 decision, 
filed with the Board, which vitiated the finality of the 
October 2003 decision, thus depriving the Court of 
jurisdiction over the issue.  

The appellant also alleged at a May 2002 Videoconference 
hearing that an August 1968 RO rating decision was based on 
CUE.  That issue was referred to the RO in the Board's 
October 2002 decision; and the RO denied the claim in a July 
2003 rating decision.  To the Board's knowledge, the 
appellant has not disagreed with that decision.  Accordingly, 
that issue is not within the Board's jurisdiction and will be 
addressed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The date of the appellant's claim for DIC under the 
provisions of 38 U.S.C. § 1318 was June 12, 1995.

2.  The appellant was not in receipt of VA non-service 
connected death benefits at the time Public Law (PL) 95-479 
became effective on October 1, 1978.  


CONCLUSION OF LAW

An effective date of June 12, 1994 is warranted for the grant 
of DIC benefits.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to an effective date 
earlier than September 28, 1997, for a grant of DIC under the 
provisions of 38 U.S.C. § 1318.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the Court held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to the issue here on 
appeal.  As explained below, the pertinent facts are not in 
dispute.  Resolution of this case hinges upon application of 
the law to those facts.  The appellant's contentions, 
discussed below, are legal in nature.  No amount of 
additional development could be expected to change the 
outcome of this appeal.  Therefore, based on the Court's 
decision in Manning, the Board concludes that the appellant's 
claim is not subject to the provisions of the VCAA.  

Notwithstanding the fact that the VCAA appears to be 
inapplicable in this case, the appellant has been accorded 
ample opportunity to present evidence and argument as 
required by the Court's jurisprudence in general.  See also 
38 C.F.R. § 3.303 (2004).  The RO notified her of the 
evidence necessary to support her claim, and she was afforded 
a videoconference hearing before a Veterans Law Judge.  
Accordingly, the Board will proceed with adjudication of the 
case.  

Pertinent law and regulations 

Claims 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2004).

A claim by a surviving spouse for death pension benefits 
shall be considered to be a claim for DIC as well.  
38 U.S.C.A. § 5101(b) (West 2002).

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

In cases involving service connection for the cause of the 
veteran's death, after separation from service, the effective 
date is the first day of the month in which the veteran's 
death occurred if a claim is received within one year after 
the date of death; otherwise, the effective date is the date 
that the claim is received.  See 38 C.F.R. § 3.400(c)(2) 
(2004).

A regulation pertaining to effective dates of awards provides 
that, where pension, compensation, or DIC is awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the Secretary's 
direction, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  The provisions of this paragraph are applicable to 
original and reopened claims as well as claims for increase.

(1) If a claim is reviewed on the initiative of VA 
within 1 year from the effective date of the law or VA 
issue, or at the request of a claimant received within 1 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.
(2) If a claim is reviewed on the initiative of VA more 
than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of administrative determination of 
entitlement.
(3) If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of 
the law or VA issue, benefits may be authorized for a 
period of 1 year prior to the date of receipt of such 
request.  

See 38 C.F.R. § 3.114(a) (2004).

Factual background

The essential facts in this case are uncontested.  The 
veteran died in July 1968.    
In August 1968, the appellant filed a claim of entitlement to 
service connection for the cause of the veteran's death.  
That claim was denied in an August 1968 rating decision, 
which was not appealed.  At that time, a non-service-
connected pension was also denied based on the appellant's 
excessive income.  

Non-service connected death pension benefits were awarded in 
1970.  Effective January 1, 1978, the appellant's entitlement 
to non-service connected pension benefits was terminated due 
to the appellant's excessive income.  The appellant was 
notified by a letter from the RO dated January 11, 1978.  The 
appellant filed additional information with the RO in May 
1978 in an attempt to have her pension reinstated; however, 
that request was denied by letter dated May 23, 1978.  

Effective October 1, 1978, the Veterans' Disability 
Compensation and Survivors' Benefits Act of 1978 was enacted.  
See PL 95-479 (HR 11886) [originally codified at 38 U.S.C.A. 
§ 410 (West 1979); now codified as subsequently amended at 
38 U.S.C.A. § 1318 (West 2002)].

The appellant filed an application for DIC, death pension and 
accrued benefits in June 1995.  In July 1995, the RO granted 
the appellant a non service-connected VA death pension.  In 
the letter notifying her of the pension grant, the appellant 
was also informed that DIC benefits were denied "because the 
veteran did not die from a service-related condition."  There 
is no indication that the RO considered potential entitlement 
to DIC under the provisions of 38 U.S.C. § 1318 at that time.

The appellant filed another application for DIC in September 
1998.  Although the veteran's claims folder and medical 
records were apparently lost after his death, the RO was able 
to establish that he had been rated as 100 percent disabled 
for 10 years prior this death.  DIC was thus awarded to the 
appellant, effective September 28, 1997, one year prior to 
the receipt of her September 1998 claim, in accordance with 
38 C.F.R. § 3.114(a).  

The appellant appealed the effective date to the Board.  The 
subsequent procedural history has been set out in the 
Introduction above.  This matter is now before the 
reconsideration panel.  

Analysis

The appellant seeks an effective date earlier than September 
28, 1997 for the award of DIC benefits under 38 U.S.C. 
§ 1318.  She has raised several contentions, which will be 
addressed below.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that an 
effective date of June 12, 1994 may be assigned for the grant 
of DIC benefits. 

The factual background has been set forth above.  In short, 
the appellant claimed entitlement to service connection for 
the cause of the veteran's death in a VA Form 21-534 received 
by the RO on June 12, 1995.  Although other aspects of her 
claim were adjudicated by the RO, the DIC claim was not.  
After the appellant filed another DIC claim in 1998, the 
sought-after benefits were awarded.   

At the time the appellant's DIC claim was received in June 
1995, applicable law provided that DIC benefits were payable 
to a surviving spouse of a deceased veteran who died, not as 
the result of the veteran's own willful misconduct, and who 
was in receipt of or entitled to receive compensation at the 
time of death for a service-connected disability rated 
totally disabling, provided that the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death.  The RO subsequently 
determined that the veteran had been in receipt of 100 
percent disability for a period in excess of 10 years prior 
to his death.  The appellant thus met the statutory 
requirements for DIC at the time of the June 1995 filing of 
the VA Form 21-534.

Because the RO failed to adjudicate or address the claim for 
DIC in 1995, the appellant's claim for this benefit remained 
pending until it was actually granted in response to the 
September 1998 claim.  See Meeks v. Brown, 5 Vet. App. 284, 
287 (1993) [a claim before RO remains pending until final 
decision is rendered]; 
see also 38 C.F.R. § 3.160(c) (2004) [defining pending claim 
as "an application, formal or informal, which has not been 
finally adjudicated"].  Accordingly, June 12, 1995 is the 
appropriate date of the DIC claim.  

Because this case involves an award of DIC pursuant to a 
liberalizing law, the provisions of 38 C.F.R. § 3.114(a) are 
for application.  That regulation provides that, if a claim 
is reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  See 38 C.F.R. § 3.114(a)(3) (2004).  
Accordingly, the appropriate effective date based on the June 
1995 claim is one year prior to the receipt of the claim, or 
June 12, 1994.  

The appellant has put forth alternative contentions as to the 
appropriate effective date.  The Board will now address those 
contentions.  

The appellant has repeatedly asserted that she is entitled to 
DIC benefits from the date that the law changed to allow 
surviving spouses of deceased veterans who were 100 percent 
disabled at the time of death to receive benefits.  The date 
of the change was, as noted above, October 1, 1978.  The 
appellant contended in her June 2003 VA Form 9, and in an 
April 2005 letter, that VA had a responsibility to notify her 
of the change in the law and encourage her to apply for 
benefits under the liberalizing legislation.  

The provisions of 38 U.S.C. § 7722 specify that VA shall 
"distribute full information to . . .  eligible dependents 
regarding all benefits and services to which they may be 
entitled under laws administered by [VA]."  See 38 U.S.C.A. 
§ 7722 (West 2002).  That provision was in effect at the time 
of the enactment of the predecessor to 38 U.S.C. § 1318.  

The Court held in Blount v. West, 11 Vet. App. 34 (1998) that 
"in 1978, after the enactment of PL 95-479, VA was obliged 
under 38 U.S.C. § 241(2) [currently 38 U.S.C. § 7722] to 
inform her and all persons then in receipt of VA non-service-
connected death pension of the availability of the new basis 
for DIC." [emphasis added by the Board]  The appellant 
contends that the holding in Blount entitles her to the 
assignment of October 1, 1978, the effective date of the law 
permitting the establishment of service-connected DIC 
benefits, as the effective date for her claim. 

However, the Board finds that the pertinent facts in Blount 
are distinguishable from the facts in this case.  
Specifically, while the appellant was in receipt of a non-
service-connected death pension at certain times since the 
veteran's death, she was not in receipt of such pension at 
the time of the change in the law, October 1, 1978.  A review 
of the claims file reveals that the appellant's pension was 
terminated effective January 1, 1978, as shown by a letter 
from the RO dated January 11, 1978.  Thus, when PL 95-479 was 
enacted and the predecessor to 38 U.S.C.A. § 1318 became 
effective on October 1, 1978, the appellant was not in fact 
in receipt of a VA non-service-connected death pension, the 
predicate condition set forth by the Court in Blount.  
Therefore, VA had no duty under 38 U.S.C. § 7722 to notify 
her of the availability of the new basis for DIC, since at 
the time she was not an eligible dependent under the terms of 
that section.  

The Board observes in passing that even it is conceded for 
the sake of discussion that 38 U.S.C. § 7722 required that 
the appellant be notified of the change in the law, and she 
did not receive notice of such change, her contention would 
still fail.  The Court has specifically addressed this 
situation in Gold v. Brown, 7 Vet. App. 315 (1995).  There, 
it applied the presumption of regularity to a claim by a 
claimant under the same provisions at issue here.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992), [citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) [there 
is a "presumption of regularity" under which it is presumed 
that Government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required 
to rebut the presumption of regularity].  While the Ashley 
case dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) the Court applied 
this presumption of regularity to procedures at the RO.

In Gold, the Court held that, even assuming that a potential 
claimant did not receive a notification letter, this fact, 
standing alone, is not sufficient to rebut the presumption 
that VA carried out any duty it had to send the appellant 
such a letter.  In the absence of any "clear evidence to the 
contrary," the Court must assume that VA discharged any duty 
it had to notify the appellant of eligibility for a 
dependency allowance.  See Gold, 7 Vet. App. 315.

Here, the appellant has put forward no clear evidence that 
the RO did not in fact carry out its duties under 38 U.S.C. 
§ 7722 at the time of the change in the law in 1978.  Thus, 
the presumption of administrative regularity has not been 
rebutted.  

It is unfortunate that the appellant apparently did not learn 
of the changes brought about by PL 95- 479 until many years 
after its enactment.  However, the Court, citing to an 
opinion from the Supreme Court, has held that everyone 
dealing with the Government is charged with knowledge of 
Federal statute and agency regulations. Morris v. Derwinski, 
1 Vet. App. 260 (1991).  Furthermore, VA is under no legal 
obligation to individually notify every potential claimant of 
his or her possible entitlement to VA benefits.  See Hill v. 
Derwinski, 2 Vet. App. 451 (1991), Lyman v. Brown, 5 Vet. 
App. 194 (1993).  

To some extent, the appellant appears to be raising argument 
couched in equity, in that she contends that it is unfair to 
deny an earlier effective date for the grant of DIC when she 
was eligible to receive such benefits and was unaware of 
them. However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  The Board has decided this case 
based on its application of this law to the pertinent facts.

Accordingly, for the reasons discussed above, the Board finds 
that an effective date earlier than June 12, 1994 is not 
warranted on the basis of any alleged failure of VA to notify 
the appellant of the 1978 change in the law governing DIC 
benefits.  

The appellant also contends that she should receive benefits 
dating back to the date of the veteran's death in 1968.  
However, as noted above, the date of claim, not the date of 
death, is the controlling factor in assigning an effective 
date.  

In this case, the earliest date of an active claim is July 
12, 1995.  While the appellant filed a claim in August 1968, 
shortly after her husband's death, that claim was denied and 
is now final.  As was noted in the Introduction, the 
appellant's allegation of CUE in the August 1968 rating 
decision was denied by the RO in July 2003.  An effective 
date may not now be assigned based on the finally adjudicated 
August 1968 claim.  

Additionally, the Board has examined communications from the 
appellant to the RO in an attempt to detect an active claim, 
formal or informal, for DIC prior to June 12, 1995.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  No 
such prior claim has been identified by the Board, and the 
appellant has pointed to no such claim.  After the May 1978 
denial of the appellant's claim to resume death pension 
benefits, there is no further communication from the 
appellant or the RO until the June 1995 claim was received.  

In short, the appellant's claim for DIC benefits which was 
granted by VA was filed in June 1995.  There is no earlier 
claim which may be considered as a basis for the grant of 
benefits.  Because the June 1995 claim was submitted more 
than one year after the effective date of 38 C.F.R. § 1318, a 
liberalizing law, benefits are authorized for a period of one 
year prior to the date of receipt of such request.  
See 38 C.F.R. § 3.114(a)(3) (2004).  The Board finds, 
therefore, that entitlement to an effective date of June 12, 
1994 is warranted, and is granted.  Entitlement to an 
effective date prior to June 12, 1994 is not shown as a 
matter of law.  
See Shields v. Brown, 8 Vet. App. 346, 349 (1995) [an earlier 
effective date cannot be granted in the absence of statutory 
authority, which requires the filing of a claim].  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [in a case 
where the law and not the evidence is dispositive, a claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law].





ORDER

The effective date for the grant of DIC benefits is June 12, 
1994.



	          _________________________            
__________________________              
   JOHN E. ORMOND, JR.			JOY A. MCDONALD
                 Veterans Law Judge		              
Veterans Law Judge
            Board of Veterans' Appeals	           Board of 
Veterans' Appeals



__________________________________
	BARRY F. BOHAN
	Veterans Law Judge
	 Board of Veterans' Appeals



 Department of Veterans Affairs


